Citation Nr: 0521693	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  99-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
lateral meniscectomy of the right knee, currently evaluated 
as 10 percent disabling. 

2.  Entitlement to an initial increased rating for residuals 
of traumatic arthritis of the right knee, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an initial increased rating for 
instability of the right knee, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an effective date prior to February 26, 
1998, for the grant of a separate rating for residuals of 
traumatic arthritis of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to August 
1965, and from February 1974 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).  

The issues of entitlement to initial increased ratings for 
traumatic arthritis of the right knee and instability of the 
knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular 
evaluation for his service-connected residuals of a lateral 
meniscectomy of the right knee. 

2.  On February 26, 1998, the RO received the veteran's VA 
Form 21-4138 (Statement in Support of Claim) in which he 
requested an increased disability rating for residuals of a 
right knee disorder.

3.  In an October 1998 rating decision, the RO assigned a 
separate evaluation for traumatic arthritis of the right 
knee, effective February 26, 1998.

4.  The evidence reflects the receipt of an unadjudicated 
informal claim, in the form of VA outpatient treatment 
records, for an increased rating for residuals of a right 
knee disorder, prior to February 26, 1998.

5.  It was factually ascertainable that the veteran had 
arthritis of the right knee that met the criteria for a 10 
percent disability rating on June 25, 1996.


CONCLUSIONS OF LAW

1.  The schedular criteria for rating in excess of 10 percent 
for residuals of a lateral meniscectomy of the right knee 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5259 (2004).

2.  The requirements for an effective date prior to February 
26, 1998, for the grant of a separate rating for residuals of 
traumatic arthritis of the right knee have been met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.157, 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an October 1998 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a March 1999 statement of the case and 
supplemental statements of the case issued in June 1999, June 
2003, and October 2004, the RO notified the veteran of 
regulations pertinent to increased rating and earlier 
effective date claims, informed him of the reasons why his 
claims had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  

In a December 2002 letter, and subsequent letters issued in 
September 2004, the veteran was informed of VA's duty to 
obtain evidence on his behalf.  He was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Private treatment records have been received, as have 
VA outpatient treatment reports.  In addition, the veteran 
was provided with VA examinations in July 1998, April 1999, 
and December 2002.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the October 1998 RO decision was made prior to November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until December 2002.  In such instances, 
the Court held that when notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice specifically complying with § 5103(a) 
or 3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right on remand to 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claims.  The 
Board finds that the veteran received such notice in December 
2002 and September 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in December 2002 and 
September 2004 was not given prior to the October 1998 and 
June 1999 RO adjudications of the claims, the notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and the June 2003 and 
October 2004 supplemental statements of the case provided to 
the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case and the Board 
has determined that no additional development is necessary.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the March 1999 and April 2005 personal 
hearings; lay statements; VA outpatient treatment records; 
and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Residuals of a lateral meniscectomy of the right knee

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004).  Finally, in cases where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran is currently assigned a 10 percent disability 
rating for residuals of a lateral meniscectomy of the right 
knee under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5259 (2004).  The veteran contends that his right knee 
disability is more disabling than currently evaluated, and he 
has appealed for an increased rating.

Under Diagnostic Code 5259, a 10 percent evaluation is the 
maximum schedular evaluation for removal of semilunar 
cartilage that is symptomatic.  See 38 C.F.R. § 4.71a (2004).

The Board notes that the veteran is currently in receipt of 
separate disability ratings for instability of the right knee 
and traumatic arthritis of the right knee, rated under 
Diagnostic Codes 5257 and 5010, respectively.  VA Office of 
General Counsel has provided guidance concerning increased 
rating claims for knee disorders and determined that separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  As the veteran has been 
assigned separate ratings for instability and arthritis, the 
Board will not discuss other diagnostic codes relating to 
knee disorders in this decision that pertain to evaluations 
of instability and arthritis such as Diagnostic Codes 5003, 
5010, 5257, 5260, 5261, 5262 (2004).  Of note, the veteran's 
separate ratings for instability and arthritis of the right 
knee including related painful motion are addressed in the 
remand portion of this decision.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.

A July 1998 VA examination report noted the veteran's 
complaints of painful motion and tenderness in the right 
knee.  He was diagnosed with status postoperative arthrotomy 
and lateral meniscectomy of the right knee.  At his April 
1999 VA examination, the veteran reported weakness in his 
right knee and there was objective evidence of painful 
motion.  The examiner indicated that there was essentially no 
change since the July 1998 examination and there was no 
swelling or fluctuation.  Finally, in December 2002, it was 
noted that the veteran had no functional limitation with 
standing or walking that was related to his right knee.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 10 percent for residuals of a lateral meniscectomy of the 
right knee.  As stated previously, the veteran is currently 
assigned a 10 percent disability rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5259.  A 10 percent disability rating 
is the highest rating possible under that code and as such, 
an increased rating is not warranted.  The Board reiterates 
that the claim for increased separate ratings for 
instability, and arthritis with painful or limited motion is 
being returned to the RO for additional development and thus, 
such symptomatology cannot be considered to increase the 
currently assigned disability rating under the provisions of 
Diagnostic Code 5259.  The Board has considered whether a 20 
percent rating under Diagnostic Code 5258 would be 
appropriate in this case; however, for the maximum 20 percent 
rating under that diagnostic code, the evidence would have to 
show a dislocated semilunar cartilage with frequent episodes 
of locking, pain and effusion into the joint and such 
frequent episodes due to such pathology is simply not shown 
by the record.   

Furthermore, the Board observes that the VA Office of the 
General Counsel issued an opinion stating that limitation of 
motion is a relevant consideration under Diagnostic Code 5259 
and that the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  See VAOPGCPREC 9-98.  However, the veteran is 
already assigned the maximum schedular evaluation under 
Diagnostic Code 5259.  Thus, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca, supra, are not applicable to the 
veteran's current claim for an increased evaluation for his 
residuals of a lateral meniscectomy of the right knee.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the 
Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected residuals of a 
lateral meniscectomy of the right knee have caused marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the veteran's right knee 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's residuals of a lateral meniscectomy of the 
right knee under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  An effective date prior to February 26, 1998

The veteran is seeking entitlement to an earlier effective 
date for a grant of service connection and rating for 
traumatic arthritis of the right knee.  He contends that the 
June 25, 1996 VA radiological report documenting the presence 
of "early non specific arthritis likely degenerative," was 
an informal claim of entitlement to an increased rating for 
residuals of a right knee disorder and as such, that his 
grant of service connection and rating for traumatic 
arthritis of the right knee should be effective from that 
date.  

Generally, the effective date of an evaluation and award of 
compensation based on an original claim will be the day 
following separation from active service or date entitlement 
arose if claim is received within one year after separation 
from service; otherwise, the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
VA regulations provide that any communication or action 
indicating an intent to apply for one or more VA benefits may 
be considered an informal claim.  38 C.F.R. § 3.155.  Such 
informal claim must identify the benefit sought.  See Kessel 
v. West, 13 Vet. App. 9 (1999).  VA is required to identify 
and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2004); see Norris v. West, 12 Vet. App. 413, 421 
(1999) (distinguishing between an original claim and a claim 
for increased rating, the latter of which may be initiated by 
a medical examination or hospitalization, under 38 C.F.R. § 
3.157).  An application is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim 
benefits must be in writing in order to constitute an 
informal claim; an oral inquiry does not suffice).

In addition, under 38 C.F.R. § 3.157(b)(1), an informal claim 
may consist of a VA report of examination or hospitalization, 
and the date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established.  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive knowledge of documents generated by VA medical 
facilities even if such records are not physically part of 
the claims file).  The Board notes, however, that treatment 
records do not constitute informal claims when service 
connection has not yet been established for the condition.  
38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).  
In this case, service connection had been established for the 
residuals of a right knee injury in a July 1967 rating 
decision although the record did not show that the right knee 
symptomatology included arthritis at that time. 

To determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

In the present case, the veteran filed a claim of entitlement 
to an increased rating for residuals of a right knee 
disability in November 1994.  A rating in excess of 10 
percent for the veteran's disorder was denied by the RO in a 
September 1995 rating decision.  

On June 25, 1996, the veteran was treated at the Bronx VAMC 
in New York.  At that time, an X-ray report noted that his 
right knee exhibited narrowing of the knee joint space that 
could represent evidence of early non-specific arthritis that 
was most likely degenerative.  

In February 1998, the veteran again filed a claim of 
entitlement to an increased rating for residuals of a right 
knee disorder.  A July 1998 VA examination report, noting the 
June 1996 findings of arthritis and current findings of 
osteoarthritis of the right knee, unchanged since 1996, 
diagnosed the veteran with residual post-traumatic 
degenerative arthritis of the right knee.  The examiner also 
noted that a May 1990 x-ray had shown mild degenerative joint 
disease, and an October 1997 x-ray was a normal study.  In an 
October 1998 rating decision, the RO granted service 
connection for traumatic arthritis of the right knee and 
assigned a 10 percent disability rating, effective February 
26, 1998.  

In reviewing the veteran's earlier-effective-date claim, the 
Board must first determine the date of the veteran's claim 
for increase.  The veteran argues that the date of claim is 
the date he was originally diagnosed with arthritis at the 
Bronx VA Medical Center (VAMC) on June 25, 1996.  The RO, 
however, determined that the date of claim was February 26, 
1998, the date the RO received the veteran's VA Form 21-41348 
requesting that it consider entitlement to an increased 
disability rating for residuals of a right knee disorder.  

The Board agrees with the veteran that the date of claim is 
the date on which the veteran was diagnosed with arthritis of 
the right knee, June 25, 1996.  Although the July 1998 VA 
examiner pointed out that a May 1990 x-ray had shown 
narrowing of the right knee joint, the veteran did not appeal 
a September 1995 rating decision that denied an increased 
evaluation for the veteran's service-connected right knee 
disability.  Thus, the Board considers the June 25, 1996, VA 
outpatient treatment report to be an informal claim for 
increase.  The Board further notes that while a formal claim 
was not received from the veteran within one year of that 
treatment report, it was VA's responsibility to furnish such 
an application form to the veteran.  See 38 U.S.C.A. § 5102.  
As there is no evidence of record indicating that such a form 
was furnished to the veteran, the Board accepts the June 25, 
1996 treatment report as an unadjudicated and informal claim 
for an increased rating.   

Finding that the correct date of claim is June 25, 1996, the 
Board must next determine whether the evidence indicates that 
it was factually ascertainable that the veteran met the 
criteria for a 10 percent disability rating for his arthritis 
of the right knee at any time during the one-year period 
preceding June 25, 1996.  The objective medical evidence of 
record contains no evidence specifically indicating that the 
veteran had right knee arthritis during the one year period 
prior to June 25, 1996.  However, as the veteran was shown to 
have arthritis of the right knee on June 25, 1996, the date 
of the veteran's informal claim, the Board finds that the 
correct effective date for the assignment of a 10 percent 
evaluation is June 25, 1996.  The veteran's claim is 
therefore granted to that extent. 


ORDER

A rating in excess of 10 percent for residuals of a lateral 
meniscectomy of the right knee is denied.

An effective date of June 25, 1996, for the award of a 
separate rating for traumatic arthritis of the right knee is 
granted, subject to the regulations governing the payment of 
monetary awards.


REMAND

The Board has determined that additional development is 
necessary for the claims of entitlement to initial increased 
ratings for traumatic arthritis of the right knee and right 
knee instability.  

At his April 2005 personal hearing, the veteran asserted that 
his right knee disability had worsened since his previous VA 
examination that was conducted in December 2002.  In 
particular, he stated that the instability of his right knee 
had become more severe.  He further testified that his right 
knee range of motion had worsened since his previous 
examination.  The Court has stated that VA is obliged to 
afford a veteran a contemporaneous medical examination where 
there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disabilities have 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
As such, the Board has determined that a VA examination 
should be accomplished prior to appellate review.

The Board also notes that the veteran testified that he had 
received treatment at the Bronx VAMC in New York since April 
2004.  A review of the claims file shows that records from 
that facility have been only obtained for treatment received 
through April 2004.  The remaining treatment records should 
be obtained prior to appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the Bronx VAMC 
in New York and request any and all 
treatment records, examinations, notes, 
consults, radiological reports, and 
complete clinical records pertaining to 
treatment of the veteran from April 2004 
to the present.  If no such records can 
be found, or if they have been destroyed, 
as for specific confirmation of that 
fact.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the nature and 
severity of his right knee disability.  
All studies, tests, X-rays, and 
evaluations deemed necessary should be 
performed.  The examiner is specifically 
requested to perform range of motion 
testing, discuss whether subluxation or 
lateral instability exists, describe the 
severity of any such instability, and 
indicate the extent of any additional 
functional impairment as may be present 
due to pain, weakness, in-coordination, 
and/or fatigability on use.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance.

3.  The RO should then readjudicate the 
veteran's claims.  If the determinations 
remain adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


